           Case 1:19-cv-09299-CM Document 1-9 Filed 10/08/19 Page 1 of 2




UNITED STA TES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TRUSTEES OF THE NEW YORK CITY DISTRICT
 COUNCIL OF CARPENTERS PENSION FUND,
 WELFARE    FUND,   ANNUITY    FUND,    and
                                             19CV                       fr)_q C, {cir/)
 APPRENTICESHIP, JOURNEYMAN RETRAINING,
 EDUCATIONAL AND INDUSTRY FUND, TRUSTEES
 OF THE NEW YORK CITY CARPENTERS RELIEF
                                             JUDGMENT
 AND CHARITY FUND, CARPENTER CONTRACTOR
 ALLIANCE OF METRO POLITAN NEW YORK, and the
 NEW YORK CITY DISTRICT COUNCIL OF
 CARPENTERS,

                                                  Petitioners,

                           -against-

 SIEBER'S OCEAN VENTURES, INC.,

                                                Respondent.

       The Petitioners having filed a petition to confirm an arbitration award (the "Petition"), and

the action having come before the Court and the Court having considered the same and ordered

entry of judgment in favor of Petitioners, now therefore:

       IT IS ORDERED AND ADJUDGED that the Petition is granted, the underlying arbitration

award is confirmed, and judgment is entered in favor of the Petitioners and against Respondent as

follows:

       1. Awarding Petitioners $6,063.04 pursuant to the April 22, 2019 arbitration award (the

            "Award") plus interest from the date of the Award through the date of judgment with

            interest to accrue at the annual rate of 7.5% pursuant to the Award;

       2. Awarding Petitioners $1,485 in attorneys' fees arising out of the proceeding; and

       3. Awarding Petitioners $75 in costs arising out of the proceeding;

       4. Awarding Petitioners post-judgment interest at the statutory rate .
        Case 1:19-cv-09299-CM Document 1-9 Filed 10/08/19 Page 2 of 2




Dated: New York, New York
      ) . s ~ , 2019




                                 -2-
